PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kunzler, Patrik
Application No. 16/083,671
Filed: September 10, 2018
For: OCCUPANT SUPPORT DEVICE AND SYSTEM FOR CONTROLLING OBJECTS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed October 07, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of July 09, 2020, which set a shortened statutory period for reply of three months. A two (2) months extension of time under 37 CFR 1.136(a) was filed December 09, 2020. Accordingly, the application became abandoned on December 10, 2020. A Notice of Abandonment was mailed September 29, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $680, and the submission required by 37 CFR 1.114; (2) the petition fee of $1050; and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to the Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status or the processing of the application should be directed to TC 2600 at (571) 272-2600.







/JOANNE L BURKE/Lead Paralegal Specialist, OPET